DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 1-126, 128, 144, and 145 have been cancelled.  Claim 127 has been amended.
	Claims 127, 129-143 and 146-151 are pending and under consideration.

2.	All rejections pertaining to claims 128 and 144 are moot because the claims were cancelled with the reply filed on 10/18/2021.
The following rejections are withdrawn because, as ponied out by the applicant, MacLachlan discourages from using SPLPs for the delivery of nucleic acids to the liver:
	The double patenting rejections over claims 1-4, 7, and 10-14 of U.S. Patent No. 9,061,021, in view of both MacLachlan et al. (PGPUB 2006/0008910) and Okumura et al. (J. Gene Med., online 19 June 2008, 10: 910-917);  
	The double patenting rejections over claims 1-9 of U.S. Patent No. 9,956,271, in view of both MacLachlan et al. and Okumura et al.;
	 The double patenting rejection over claims 1-8 of U.S. Patent No. 9,308,281, in view of each Ye et al., MacLachlan et al., and Okumura et al.;
	  The rejection of claims 127-144 and 146-151 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kariko et al. (WO 07/024708), in view of each Ye et al. (J. Biol. Chem., 1996, 271, 7: 3639-3646), MacLachlan et al. (PGPUB 2006/0008910), and 
 
Double Patenting
3.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 127, 129-143 and 146-151 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,522,176, in view of Ye et al. (J. Biol. Chem., 1996, 271, 7: 3639-3646).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same method for delivery of an mRNA by using liposomes having a size of less than 100 nm and comprising a cationic lipid (such as DLinDMA) at a molar percentage of 40%.  The specific PAH-encoding mRNA recited in the patent claims anticipates the genus of mRNAs recited in the instant claims.  The specific liposomes recited in the patent claim 9 anticipate the genera recited in the instant claim 1.  The patent specification defines that administration could be once every two weeks (i.e., bi-weekly) or monthly (column 3, lines 65-67), that the cationic lipid constitutes about 30-50 mol% of the liposome (column 3, lines 20-28), that PAH is detected in liver and serum at 6 hours post-administration (column 4, lines 14-17 and 25-26; column 5, lines 59-67), that the mRNA comprises 5’ and 3’ untranslated regions, a 5’ cap structure, and a poly A tail (Example 1), and that the mRNA can be modified to increase its stability (column 23).  The patent claims do not recite OTC delivery, as required by the instant claim 133.  However, one of skill in the art would have readily recognized that the liposomes recited in the patent claims can be used to deliver any mRNA encoding a therapeutic.  Furthermore, Ye et al. teach that OTC deficiency leads to liver metabolic disorder; Ye et al. teach treating OTC deficiency via gene therapy with a nucleic acid encoding OTC (Abstract; p. 3640, column 1, first full paragraph).  Based on these teachings, one of skill in the art would have been obvious modify the patent claims by using an mRNA encoding OTC to achieve the predictable result of treating .

5.	Claims 127, 129-143 and 146-151 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,172,924, in view of Ye et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same method for delivery of an mRNA.  The specific GAA-encoding mRNA recited in the patent claims anticipates the genus of mRNAs recited in the instant claims.  The specific cationic lipid recited in the patent claim 2 anticipates the genus of cationic lipids recited in the instant claim 1.  With respect to the genus of lipid nanoparticles recited in the patent claim 1, the patent specification defines that the non-cationic lipid could be DOPE, that the cationic lipid could be DLinDMA, and that the PEG-modified lipid is PEG2000-DMG (column 2, lines 28-31; column 3, lines 18-22 and 34-43).  The patent specification defines that administration could be once every two weeks (i.e., bi-weekly) or monthly (column 4, lines 47-49), that the liposome could have a size of less than 100 nm (column 4, lines 21-22), that the cationic lipid constitutes about 30-60 mol% of the liposome (column 3, lines 49-57), that the PEG-modified lipid constitutes less than 20% by molar ratio (column 10, lines 23-30), that GAA is detected in liver and serum at 6 hours post-administration (column 4, lines 62-64; column 5, lines 47-59; column 41, lines 65-67), that the mRNA can be modified to increase its stability (column 28), and that the mRNA comprises a 5’ cap structure and a poly A tail (column 30).  The patent claims do not recite OTC delivery.  However, one of skill in the art would have readily .

6.	Claims 127, 129-143 and 146-151 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,052,159, in view of Ye et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same method for delivery of an mRNA by using a liposome having a size of less than 100 nm, wherein the liposomes comprise a cationic lipid and PEG-lipid.  The specific mRNA encoding IL-12 recited in the patent claims anticipates the genus of mRNAs recited in the instant claim 1.  The patent specification define that the liposomes comprise the cationic lipid at a molar percentage of 40%, DMG-PEG-2000, and DOPE, that the cationic lipid could be DLinDMA, and that the liposomes could be targeted to hepatocytes (column 4, lines 14-29; column 15, line 25 through column 16, line 30; column 19, lines 8-16; column 21, lines 10-19).  The patent specification defines that administration results in protein detection at 4 or more hours post-administration (column 4, lines 51-63) and that administration could be bi-weekly or monthly .

Response to Arguments
7.	The argument that the specific nucleotide sequences recited in the patent claims cannot anticipate the claimed method is not new and is not found persuasive for the reasons set forth in the non-final rejection of 7/16/2021.
	
The applicant argues that the examiner has not identified any basis in the patent claims that would have led one of skill in the art to the specific claimed range of cationic lipids and non-cationic lipids.
This not found persuasive because the rejections above address these limitations.


Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ILEANA POPA/Primary Examiner, Art Unit 1633